NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN SEPLOWIN, Individually and as            No. 15-35961
an Assignee of American Realty LLC dba
American Realty Pros,                           D.C. No. 2:15-cv-00808-RSL

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

ZILLOW, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Steven Seplowin appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims in connection with

Zillow, Inc.’s discontinuation of an online real estate sale and rental service. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a sua sponte

dismissal for failure to state a claim. Omar v. Sea-Land Serv., Inc., 813 F.2d 986,

991 (9th Cir. 1987). We affirm.

       The district court properly dismissed Seplowin’s action because Seplowin

failed to allege any causes of action personal to him. See C.E. Pope Equity Trust v.

United States, 818 F.2d 696, 697 (9th Cir. 1987) (“Although a non-attorney may

appear in propria persona in his own behalf, that privilege is personal to him. He

has no authority to appear as an attorney for others than himself.” (citation

omitted)).

       We do not consider Seplowin’s argument raised for the first time on appeal

that Seplowin, rather than American Realty LLC, contracted with Zillow, Inc. See

Raiche v. Gonzales, 500 F.3d 850, 868 (9th Cir. 2007) (court generally will not

consider arguments raised for the first time on appeal).

       We lack jurisdiction to review the order of the Northern District of Illinois

transferring this action to the Western District of Washington. See Posnanski v.

Gibney, 421 F.3d 977, 980 (9th Cir. 2005) (“[W]e may not review a transfer under

28 U.S.C. § 1404 by a district court outside of our circuit to a district court within

our circuit.”).

       AFFIRMED.




                                           2                                    15-35961